FILED
                            NOT FOR PUBLICATION                              JUN 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR SOLIS,                                   No. 13-56256

               Plaintiff - Appellant,             D.C. No. 3:12-cv-01888-DMS-
                                                  WVG
  v.

DANIEL PARAMO, Warden; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Salvador Solis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. §1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed Solis’s action because Solis failed to

allege facts sufficient to show that defendants acted with deliberate indifference to

his pain following knee surgery. See Toguchi v. Chung, 391 F.3d 1051, 1057-58,

1060 (9th Cir. 2004) (deliberate indifference is a high legal standard, and is met

only if the defendant knows of and disregards an excessive risk to the inmate’s

health; a mere difference in opinion concerning the course of treatment is

insufficient).

       AFFIRMED.




                                           2                                   13-56256